Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terrence J. Edwards on 4/21/2021.

The application has been amended as follows: 
(Currently Amended) A system for endoscopic imaging, the system comprising: 
	an emitter for emitting pulses of electromagnetic radiation; 
	an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
	a controller in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency;
	wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user; and 
	wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern;
wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
	suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of:
	suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
	suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
	wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.  

(Original) The system of claim 1, wherein the controller is further configured to continuously determine the vibration frequency of the vocal cords of the user and adjust the strobing frequency of the emitter in accordance with the vibration frequency of the vocal cords. 

(Currently Amended) The system of claim 1, wherein further comprise: 
user; 
	calculating the strobing frequency based on the vibration frequency; and
	causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency
	

(Cancel). 

(Original) The system of claim 1, further comprising a microphone for sensing sound emitted by the user such that the vibration frequency of the vocal cords of the user can be calculated based on the sound.  

(Original) The system of claim 1, wherein the controller is configured to suspend a readout period of the image sensor for a suspended period and cause the emitter to emit one or more pulses of electromagnetic radiation during the suspended period. 

(Original) The system of claim 1, wherein two or more partial exposure frames captured by the image sensor are combined to generate a combined exposure frame, wherein the combined exposure frame comprises data for a single wavelength of electromagnetic radiation. 

(Original) The system of claim 7, wherein the single wavelength of electromagnetic radiation comprises one or more of:
	a red wavelength of visible light; 
	a green wavelength of visible light; 
	a blue wavelength of visible light; or 
	the laser mapping pattern. 

(Currently Amended) The system of claim 7, wherein the combined exposure frame is processed to be 
 
(Original) The system of claim 1, wherein two or more exposure frames captured by the pixel array of the image sensor are combined to generate a combined exposure frame representing pixel data responsive to a single wavelength of electromagnetic radiation pulsed by the emitter, wherein the combined exposure frame is processed to generate a normalized exposure frame by normalizing using digital gain. 

(Original) The system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter. 

(Original) The system of claim 11, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read.

(Currently Amended) The system of claim 1, wherein the emitter is configured to emit, during a blanking period of the image sensor, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than a duration of the blanking period. 

(Original) The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. 

(Original) The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a 

(Original) The system of claim 15, wherein the fluorescence excitation emission comprises one or more of:
	electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or
	electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. 

(Original) The system of claim 16, wherein the controller is further configured to: 
	receive the location of the critical tissue structure from the corresponding fluorescence system;
	generate an overlay frame comprising the location of the critical tissue structure; and 
	combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 

(Original) The system of claim 17, wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the controller is further configured to:

	provide the location of the critical tissue structure to the corresponding laser mapping system; and 
	receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system. 

(Original) The system of claim 18, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

(Original) The system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

(Original) The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.

(Original) The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.

(Original) The system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.

(Original) The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red emission, a green emission, a blue emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping emission can be processed to generate a color RGB image frame comprising an overlay of laser mapping data.

(Original) The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the 

(Original) The system of claim 1, wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of:
	a distance from an endoscope to an object; 
	an angle between an endoscope and the object; or 
	surface topology information about the object. 

(Original) The system of claim 26, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.

(Original) The system of claim 26, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.

(Original) The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.

(Original) The system of claim 1, wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.

(Original) The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.

(Original) The system of claim 31, wherein the hyperspectral emission comprises:
	electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or


(Original) The system of claim 32, wherein the controller is further configured to: 
	receive the location of the critical tissue structure from the corresponding hyperspectral system;
	generate an overlay frame comprising the location of the critical tissue structure; and 
	combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 

(Original) The system of claim 33, wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the controller is further configured to:
	provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; 
	provide the location of the critical tissue structure to the corresponding laser mapping system; and 


(Original) The system of claim 34, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

(Currently Amended) A method comprising:
	determining a vibration frequency of vocal cords of a patient; 
	pulsing a plurality of pulses of electromagnetic radiation by an emitter at a strobing frequency that substantially matches the vibration frequency of the vocal cords; 
	receiving a plurality of exposure frames captured by a pixel array of an image sensor, wherein the pixel array is configured to sense reflected electromagnetic radiation; 
	wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern; 
	suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein suppressing further comprises one or more of:
	suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
	suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor.  

(Currently Amended) The method of claim 36, further comprising:
	combining two or more exposure frames of the plurality of exposure frames to generate a combined exposure frame; and
	processing the combined exposure frame to generate a normalized exposure frame by normalizing the combined exposure frame using digital gain; 
	wherein the two or more exposure frames are sensed by the pixel array in response to a single wavelength of electromagnetic radiation pulsed by the emitter. 

(Cancel). 

(Original) The method of claim 36, further comprising suspending a readout period of the image sensor for a suspended period and causing the emitter to emit one or more pulses of electromagnetic radiation during the suspended period. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed system for endoscopic imaging comprising, inter alia, 
“wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of:
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795